Citation Nr: 1632703	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected right knee limitation of extension.

2.  Entitlement to service connection for a right ankle disorder, including as due to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training (ACDUTRA) from June 1982 to November 1982.  The Veteran served in the Army National Guard from February 1982 to November 1983, and subsequently served in the Army Reserve until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  As addressed in previous Board decisions, in July 2005, service connection was granted for patellofemoral syndrome of the right knee with degenerative changes, initially rated as 10 percent disabling effective June 21, 2001.  The Veteran file a notice of disagreement (NOD) in September 2005.  In March 2006, the RO granted a higher initial rating of 20 percent disabling, effective September 23, 2005 (based upon painful limitation of flexion), creating a "staged" initial rating for the right knee patellofemoral syndrome.  The RO issued a statement of the case (SOC) dated in September 2006.  The Veteran did not file a substantive appeal with respect to the ratings assigned; therefore, the initial rating became final.

In September 2006, the RO granted service connection and assigned separate/initial rating of 10 percent for right knee limitation of extension, effective September 23, 2005.  The Veteran filed a statement in August 2007 indicating that the right knee conditions had worsened.  The Board construed this statement as a NOD with the initial rating assigned, and the issue was subsequently perfected.

In April 2008, after development stemming from the Veteran's statement that right knee symptoms had worsened, the RO issued a rating decision in which it proposed to reduce the disability ratings of the patellofemoral syndrome from 20 to 10 percent and to reduce the right knee degenerative changes with limitation of extension 10 percent to 0 percent.  In August 2008, the RO reduced the disability ratings, each effective December 1, 2008.  The Veteran filed a NOD with this decision dated in September 2008, appealing the reductions.  A SOC was subsequently issued in February 2009 as to the reduction issues and the two issues currently remaining on appeal.  The appeal was perfected, via VA Form 9, in March 2009.  Per an October 2013 decision, the Board restored the previous right knee flexion and extension ratings and remanded the other issues on appeal; therefore, there remains no question of restoration of the reduced ratings, and the only issue on appeal is initial rating for right knee limitation of extension.  

The Board notes that, per the above, the issue of a higher rating for right knee patellofemoral syndrome (rated using the flexion code) is not before the Board at this time, as the July 2005 RO rating decision was not appealed, and the appeal stemming from the Veteran's August 2007 statement indicating that the right knee conditions had worsened focused on the reduction issues.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").

In August 2008, the Veteran had a hearing before a Decision Review Officer (DRO).  In July 2013, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge sitting in Washington, DC.  Transcripts of both hearings are associated with the record.  The Veterans Law Judge who held the July 2013 hearing is no longer employed by the Board.  In a September 2015 written statement, the Veteran indicated that she did not want another Board hearing; therefore, the Board may proceed in this case.

In a June 2014 decision, in pertinent part, the Board denied an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the June 2014 Board decision that denied an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension.  In an Order dated in August 2015, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue of an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred in relying upon a November 2013 VA knee examination that was inadequate due to the absence of discussion concerning flare-ups of pain and for failing to explain whether the range-of-motion testing reported was active or passive if it included weight-bearing testing.  While a new VA examination was obtained in December 2015, unfortunately, for the reasons discussed below, the right-knee rating issue must be remanded once again for an adequate examination.

In a February 2015 decision, the Board denied service connection for a right ankle disability.  The Veteran appealed to the Court the February 2015 Board decision that denied service connection for a right ankle disability.  In an Order dated in October 2015, the Court adopted a JMR, which remanded the issue of service connection for a right ankle disability back to the Board for development consistent with the JMR.  In compliance with the Court's Order, in November 2015, the Board remanded the right ankle issue on appeal to obtain the necessary VA medical examination and opinion and outstanding private treatment records.  As the instant decision grants service connection for a right ankle disability, the Board need not address its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), or Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension due to degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with multiple disabilities of the right ankle, including osteochondral injury, sinus tarsi syndrome, and degenerative joint disease (DJD).

2.  During a period of ACDUTRA, the Veteran's right ankle was injured in a fall while exiting a foxhole. 

3.  The currently diagnosed osteochondral injury, sinus tarsi syndrome, and DJD are related to the in-service right ankle injury.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ankle disabilities of osteochondral injury, sinus tarsi syndrome and DJD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for a disability of the right ankle and remands the remaining rating issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Right Ankle Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins, 1 Vet. App. at 477-78.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 
1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit)has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed right ankle disability originated during a period of ACDUTRA after the Veteran injured the right ankle during a fall while exiting a foxhole.  In the alternative, the Veteran has advanced that the service-connected right knee disability may have caused or aggravated a currently diagnosed right ankle disability.  

Initially, the Board finds that the Veteran is currently diagnosed with multiple disabilities of the right ankle.  Per a January 2016 VA ankle examination report, the Veteran was diagnosed with right ankle disabilities of osteochondral injury, sinus tarsi syndrome, and DJD.

Next, the Board finds that during a period of ACDUTRA the Veteran's right ankle was injured in a fall while exiting a foxhole.  The Veteran is currently service connected for a right knee disability.  Service treatment records reflect that during a relevant period of ACDUTRA the Veteran complained of, and was treated for, right knee pain on multiple occasions.  For over a decade, including at a June 2003 DRO hearing, in lay statements, and at VA knee and ankle examinations, the Veteran has advanced that the cause of the treated in-service right knee pain was a fall while exiting a fox hole during training.  Additionally, the Veteran has consistently conveyed that, in addition to injuring the knee, the right ankle was also twisted and injured in the fall.  At the August 2013 Board videoconference hearing, the Veteran credibly testified to only seeking in-service treatment for the knee as that was the major problem at the time; however, there was pain and swelling in the ankle that worsened after the relevant period of ACDUTRA ended.  Considering all the evidence of record, the Board finds that the Veteran's right ankle was injured in a fall while exiting a foxhole during ACDUTRA.

Finally, after a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether one or more of the currently diagnosed right ankle disabilities are related to the in-service fall and right ankle injury.  The Board notes that service treatment records are absent for any complaint, diagnosis, and/or treatment of a right ankle disability; however, for well over a decade, in testimony, lay statements, at VA examinations, and in private and VA treatment records, the Veteran has advanced having symptoms of a right ankle disability, including pain, since separation from the relevant period of ACDUTRA.  A December 2006 VA treatment record noted that the Veteran had chronic right knee and ankle pain for the last 20 years with intermittent worsening. 

The Veteran received numerous VA ankle examinations during the course of this appeal, all of which opined that it was less likely than not that the currently diagnosed ankle disabilities were related to service; however, these opinions were primarily rendered based upon the absence of any service treatment records detailing the Veteran's advanced right ankle foxhole fall injury.  As discussed above, in the instant decision the Board finds that the evidence of record supports a finding that the Veteran did injure the right ankle during the relevant period of ACDUTRA.  As such, these VA opinions are of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

In a November 2013 VA ankle examination report, the VA examiner, in rendering a negative direct service connection opinion stated, "if [the Veteran] had injured her ankle in 1982 I would expect degenerative changes after 20 years but it is not seen in the current imaging."  Presumably, such language implies that, had degenerative changes in the right ankle been observed, the VA examiner would have opined that the degenerative changes were related to the in-service injury.  Per a May 2006 VA treatment record, X-rays showed minimal DJD (degenerative changes) in the right ankle.  It is unclear why no degenerative changes were observed by the VA examiner in November 2013; however, it appears to the Board that the VA examiner's opinion would have been significantly different had these past X-rays been available.

A November 2013 letter reflects that the Veteran has been treated by a Dr. L for right knee and ankle pain since some time prior to 1993.  VA received a private opinion letter from Dr. L in June 2014.  Per the letter, Dr. L explained that the Veteran has well documented degenerative changes of the right ankle and that the Veteran has advanced having chronic and recurring right ankle pain since the relevant period of ACDUTRA.  Based upon this information, and presumably the years of experience Dr. L has had treating the Veteran, Dr. L opined that it was more likely than not that the Veteran's currently diagnosed right ankle disabilities were related to service.

Further, a June 2003 private treatment record from Palm Beach Sportsmedicine and Orthopaedic Center noted that the Veteran's ankle and knee injuries "could be secondary to previous injuries in service."  While the opinion is speculative, such evidence supports Dr. L's June 2014 positive nexus opinion.

The Veteran is currently diagnosed with multiple right ankle disabilities and during service the Veteran's right ankle was injured while exiting a foxhole.  For over a decade the Veteran has consistently advanced that symptoms of a right ankle disability have been present since the relevant period of ACDUTRA ended.  A private physician, who has treated the Veteran for approximately 30 years, has linked the in-service injury with the currently diagnosed right ankle disabilities.  Further, a VA examiner and a private orthopedist have made findings that support the aforementioned positive nexus opinion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the right ankle disabilities of osteochondral injury, sinus tarsi syndrome, and DJD are related to the in-service right ankle injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for right ankle disabilities of osteochondral injury, sinus tarsi syndrome, and DJD is granted.


REMAND

Right Knee Rating

As touched upon above, per an August 2015 JMR, the parties agreed that the Board erred in relying upon an inadequate November 2013 VA knee examination in rending its rating decision.  Specifically, the examination was inadequate because the additional loss of motion due to flare-ups of pain was not addressed and because "the examiner did not explain whether the range-of-motion testing reported was active or passive and included weight-bearing testing."  

In a November 2015 decision, the Board remanded the right knee rating issue to obtain an adequate VA knee examination.  A new VA knee examination was conducted in December 2015.  Unfortunately, while the examination was conducted during a flare-up of pain and noted that there was pain with weight bearing, no mention was made as to whether the range-of-motion testing reported was active or passive.  While the Board did not specifically ask that the VA examiner address whether the range-of-motion testing reported was active or passive in the November 2015 Board Remand, considering the directives of the August 2015 JMR and the Court's recent holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (38 C.F.R. § 4.59 creates a requirement that certain range of motion testing, including active or passive motion, be conducted whenever possible in the cases of joint disabilities), remand for a new VA knee examination is necessary.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period from December 2015.

Accordingly, the issue of an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension due to degenerative changes is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to any additional private medical treatment for the service-connected right knee.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected right knee, not already of record, for the period from December 2015.

3.  Schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected right knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

The VA examiner should report the extent of the right knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.  

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also indicate the effect the knee disability has on the Veteran's current level of occupational impairment.

4.  Then readjudicate the issue of an initial disability rating (or evaluation) in excess of 10 percent for service-connected right knee limitation of extension due to degenerative changes.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


